Title: To James Madison from Joseph Jones, 9 December 1796
From: Jones, Joseph
To: Madison, James


Dr Sr.
Fredg. 9th. Decr. 1796.
I have yours of the first of this month. Was absent when it arrived or shod. have answered it the last post—that of the 5th. I have just recd. From both I collect it is very uncertain who will be the President. I have long apprehended the consequence which now appears probable that in the struggle between the principal Candidates and the friends of each voting for Pinkney or generally so as V. P. he wod. get a greater number of votes than either of the others. For some time too it has been intimated that the object of H & J. was to get him elected—under this impression it was intended our Electors when I left Richmond shod. be well informed of the hazard of voting for P. and be induced to turn their attention to some other person—altho’ I have the paper mentioning that 20 had voted for Jefferson & 1 for Adams I am withot. information how the votes were for a V. P. I am told they were more divided but no doubt you will by this if not the last mail be truly informed from Richmond. Shod. Pinkney get in, it is to be hoped he will pursue such courses as a fair construction of the constitution will justify, and stamp his administration with the Character of Republican. But my fear has been, and I confess still is, that this Gent. will be disposed to take council from those men who have had too much influence hitherto in our councils and will practice every art and stratagem to continue it. Mr P. may possess Talents sufficient to enable him to think for himself, and firmness to act accordingly—from J. & A this might be expected, and it is of great importance that we shod. have a president at this crisis well acquainted with the Laws of nations, and particular States, with European politicks, and the politicks and true policy of our own Country, to enable him to act for himself and for ourselves independent and free from the danger of being mislead by artfull and designing men. I also fear Mr. P. so lately residing at the Ct. L—d—n will have impressions too favourable to that nation. Brooke has taken his station I expect in the Law. On your Decln. to retire—Posey comes forward—so I am told does young Mr. Mercer the gents. Son. The merchantile class are alarmed with Mr. Adets complaints—others think they cant be blamed to act by us as G. B. does during the war.
